On consideration of the Petition for Writ of Prohibition filed in the above-entitled action it appearing that all issues presented therein were urged before the military judge of the special court-martial to which the charges were referred, and are therefore preserved for review at each stage of appellate review required or permitted by the Uniform Code of Military Justice, should such review be necessary, it is, by the Court, this 19th day of May 1972,
ORDERED:
That said Petition be, and the same is hereby, dismissed.